Title: To Thomas Jefferson from James Wilkinson, 23 June 1808
From: Wilkinson, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     WashingtonJune 23. 1808
                  
                  It has been imputed to me that pending the Agitations in the Western Country, occasion’d by Mr. Burr’s Projects, I did denounce many eminent Persons to You in a Letter, or Letters, which have not been published—being conscious that this like a thousand other Rumours, fabricated by my Enemies for my Injury, is void of foundation—I shall thank You Sir for such answer to this Note, as may establish the Truth, & do me Justice in this particular. 
                  With perfect Respect I am Sir Yr. Obedt. Servt
                  
                     Ja: WilKinson 
                     
                  
               